NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                    MICHAEL RAY FUQUA, Petitioner.

                         No. 1 CA-CR 22-0102 PRPC
                               FILED 10-06-2022


     Petition for Review from the Superior Court in Navajo County
                           No. CR-2005-0569
                The Honorable Michael D. Latham, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Navajo County Attorney’s Office, Holbrook
By Bradley W. Carlyon
Counsel for Respondent

Michael Ray Fuqua, Buckeye
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Jennifer M. Perkins, Judge James B. Morse Jr., and Judge
Michael J. Brown delivered the decision of the Court.
                             STATE v. FUQUA
                            Decision of the Court

PER CURIAM:

¶1             Petitioner Michael Ray Fuqua seeks review of the superior
court’s order denying his petition for post-conviction relief. This is
petitioner’s second petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19, 278 P.3d 1276, 1280 (2012). It is
petitioner’s burden to show that the superior court abused its discretion by
denying the petition for post-conviction relief. See State v. Poblete, 227 Ariz.
537, ¶ 1, 260 P.3d 1102, 1103 (App. 2011) (petitioner has burden of
establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not established an abuse of
discretion.

¶4            We grant review and deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED:    JT
                                         2